NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0767-15T4

ILIRJAN BIDA,

        Petitioner-Appellant,

v.

DEPARTMENT OF COMMUNITY AFFAIRS,
SANDY RECOVERY DIVISION,

        Defendant-Respondent.

__________________________________

              Submitted September 14, 2017 – Decided September 25, 2017

              Before Judges Nugent and Currier.

              On appeal from New Jersey Department                  of
              Community Affairs, Docket No. 0043768.

              Ilirjan Bida, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Melissa Dutton
              Schaffer, Assistant Attorney General, of
              counsel; Valentina M. DiPippo, Deputy Attorney
              General, on the brief).

PER CURIAM

        Petitioner     Ilirjan     Bida    appeals     from   the    New    Jersey

Department of Community Affairs (DCA), Sandy Recovery Division's

final decision denying his application for funding under the
Department's Landlord Rental Repair Program (LRRP).                     For the

reasons that follow, we affirm.

       When Bida applied for the funds, he owned a house with two

rental units.      According to the intake questionnaire he submitted

with    his   application,    both     units    were   occupied,   he    sought

assistance only for Unit 2, and he had not started to repair either

unit.     His statement concerning the units' occupancy and the

incomplete status of repairs for Unit 2 – the unit for which he

was seeking funding – disqualified him from receiving funds.                 For

that reason, his application was rejected.

       According   to   the   LRRP    program   guidelines,   following      the

devastation caused by Hurricane Sandy in 2012, the United States

Department    of   Housing    and    Urban   Development   provided     funding

through the Community Development Block Grant – Disaster Relief

Program for New Jersey's LRRP. NJ Dep't of Cmty. Affairs, Landlord

Rental Repair Program, Program Guidelines, § 1.1 (December 18,

2014) (Guidelines).      Relevant to this appeal, eligibility required

that "[r]epairs must have been performed prior to the application

submission date for assistance." Id. at § 1.2.6.1.             In addition,

"[l]andlords that apply to the LRRP and that have unit[s] occupied

by a tenant with work not complete shall not be eligible for

funding for the applicable unit[s]."             Id. at §1.3.7.       Thus, as



                                        2                               A-0767-15T4
previously noted, the information Bida provided in his application

rendered him ineligible for funding.

     Bida requested the DCA reconsider its decision.       The Director

of the DCA, Sandy Recovery Division, considered Bida's request as

an internal appeal and denied it.       The Director advised Bida he

could seek review with the Office of Administrative Law (OAL).

  The matter was transferred to the OAL as a contested case.

Following a hearing, the Administrative Law Judge (ALJ) upheld

DCA's   rejection    of   Bida's   application.    After   considering

inconsistencies in Bida's testimony with the documentary evidence

admitted at the hearing, the ALJ determined "the rehabilitation

related to Unit 2 was not complete on . . . the date on which Bida

filed the LRRP application . . . ."          For that reason, the ALJ

ordered that DCA's denial of Bida's application be affirmed.

Because DCA did not timely modify or reject the ALJ's decision,

the decision is "deemed adopted as the final decision of the head

of the agency."     N.J.S.A. 52:14B-10(c).

     Our review of an administrative agency's final decision is

limited.   In re Taylor, 158 N.J. 644, 656 (1999).          Generally,

courts "defer to the specialized or technical expertise of the

agency charged with administration of a regulatory system."            In

re Virtua-West Jersey Hosp. Voorhees for a Certificate of Need,

194 N.J. 413, 422 (2008).     For those reasons, "an appellate court

                                    3                           A-0767-15T4
ordinarily    should   not   disturb   an     administrative   agency's

determinations or findings unless there is a clear showing that

(1) the agency did not follow the law; (2) the decision was

arbitrary, capricious, or unreasonable; or (3) the decision was

not supported by substantial evidence."       Ibid.

     Here, the ALJ's initial decision, which became final as the

result of the DCA's inaction, was supported by sufficient credible

evidence on the record as a whole. R. 2:11-3(e)(1)(D).         The ALJ

followed the law and his decision           was neither arbitrary nor

capricious.   Bida's arguments warrant no further discussion.          R.

2:11-3(e)(1)(E).

     Affirmed.




                                  4                             A-0767-15T4